Citation Nr: 1446778	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-24 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Caroline Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  During the pendency of this appeal, jurisdiction over the Veteran's claims file was transferred to the RO in Salt Lake City, Utah. 


REMAND

The Veteran was provided a VA audiological examination in March 2011.  During the examination, the Veteran reported constant whistling in his ears with an onset in his late twenties.  The Veteran denied exposure to loud noise prior to active duty.  He reported exposure to loud noise during his military service from explosions, tanks, and gunfire without the use of ear protection.  He also reported recreational exposure to loud noise from gunfire and motorcycles without the use of ear protection, which presumably occurred after service.  The examiner opined as follows:

It is the opinion of this examiner that [the] Veteran's... tinnitus [was] NOT caused as a result of acoustic trauma during military service.  [The] Veteran was [on] active duty [from] June 1964 [to] June 1967.  Both his enlistment and separation audiograms were normal [bilaterally].  Therefore his hearing loss began after military service.  [The] Veteran reported that the tinnitus began in his late 20's but his separation was in 1967 when he was 21 years old.  Therefore his tinnitus began AFTER military service.  It is more likely that [the] Veteran's hearing loss and tinnitus began as a result of acoustic trauma after military service. 

The March 2011 VA examiner opined that the Veteran's tinnitus is not causally related to service because the onset of symptoms occurred after service.  The examiner's opinion does not contain a rationale explaining the basis for the opinion and fails to address whether symptoms of tinnitus can have a delayed onset resulting from in-service acoustic trauma.  Thus, the Board finds that a remand is necessary to obtain a supplemental opinion.

Furthermore, in September 2012, the Veteran submitted an article from the Journal of Clinical Neurology titled "Tinnitus: Characteristics, Causes, Mechanisms, and Treatments."  In that article, dated March 2009, the authors state that "[i]n some cases, tinnitus has a gradual onset and several years can pass before an intermittent, low-intensity tinnitus becomes bothersome."  The examiner should address the March 2009 article indicating that tinnitus can sometimes have a delayed onset.  

Accordingly, the case is remanded for the following action:

1.  The evidence of record must be reviewed by the March 2011 VA examiner to obtain a supplemental opinion.  If the March 2011 VA examiner is not available, the evidence of record must be provided to another appropriate examiner.  The examiner must review all pertinent records associated with the claims file, including the Veteran's assertions.  After reviewing the evidence of record, the examiner must provide an opinion as to whether any degree of the Veteran's tinnitus is related to his active duty service.  In doing so, the examiner must specifically discuss the March 2009 Journal of Clinical Neurology article.  

The examiner must provide a complete rationale for this opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, to include all the relevant evidence submitted since the June 2011 rating decision.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

